      Case 1:17-cr-00025-ER Document 434 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                 – against –                                     ORDER
ISSAK ALMALEH and ANTOANETA                                  17 Crim. 25 (ER)
IOTOVA,
                               Defendants.


RAMOS, D.J.:

         �e parties are directed to appear at a status teleconference on October 2, 2020, at

12 p.m to discuss the defendants’ concerns regarding their current legal representation.

�e parties are further directed to call (877) 411-9748 and enter access code 302 9857# at

that time.


It is SO ORDERED.


Dated:       September 23, 2020
             New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
